Edee, J.
Motion for injunction pendente lite is granted. Plaintiffs have made out a case entitling them to the relief sought. No justification exists for the acts and conduct charged to the defendants. Because of an altercation defendants and their sympathizers may not resort to unlawful means to induce customers or the general public not to bestow patronage upon the plaintiffs. The argument advanced by defendants is that peaceful picketing is lawful. This is true enough. But militant picketing is unlawful.
An injunction will not issue to restrain the picketing of one’s place of business and the use of peaceful persuasion to induce his customers and the general public to withhold patronage from him. But where the picketing is accompanied by force, violence, intimidation or the circulation of offensive statements, it will be enjoined; and picketing accompanied by obstruction of the premises picketed will be enjoined (32 C. J., Injunctions, §§ 269-270, pp. 183-184, and cases there cited).
‘ ‘ It is no answer to say that picketing has been held to be lawful, if peaceably conducted. But picketing, even though ostensibly peaceable, may not be employed when its purpose is in effect a malicious and wanton interference with another’s premises or vocation.” (Stuyvesant L. & B. Corp. v. Reiner, 110 Misc. 357, 361.)
It is evident that a criminal prosecution for disorderly conduct is an inadequate deterrent for those who have set on a plan to ruin plaintiffs financially, as it is doubtful if a conviction or a sufficient number of convictions could be obtained. In such a situation an injunction will issue (Heitkamper v. Hoffmann, 99 Misc. 543).
The acts of the defendants and their adherents are shown to be unlawful, willful and malicious; they have taken the law into their own hands; they have invaded and violated the rights of the plaintiffs; their conduct is reprehensible and will be enjoined. Bond $250. Settle order.